— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant of criminal possession and sale of cocaine, defendant’s primary claims are that the trial court erred in not charging an agency defense, that the verdict is not supported by the evidence and that the People failed to establish that the controlled substance was cocaine. There is no merit to any of these claims. Defendant was not entitled to an agency defense charge because the evidence established that defendant was not acting as an agent of the buyers but as a primary participant in the sale of one-half pound of cocaine for $15,500 (see, People v Lam Lek Chong, 45 NY2d 64, 74-76, cert denied *1125439 US 935). The expert’s qualifications and testing procedures were proper, and his testimony established that the substance was cocaine. For reasons stated in the prior appeals of codefendants, the evidence was sufficient to support the verdict (see, People v VanDusen, 132 AD2d 974; People v Dery, 115 AD2d 996, lv denied 67 NY2d 941). We have considered the remaining claims raised by defendant and find them lacking in merit. (Appeal from judgment of Onondaga County Court, Burke, J. — criminal possession of controlled substance, first degree, and another offense.) Present — Callahan, J. P., Doerr, Green, Lawton and Davis, JJ.